Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

AMONG

 

GEOKINETICS INC.

 

and

 

the parties named herein

 

Dated as of November 30, 2005

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Registration Rights Agreement” or this
“Agreement”) dated November 30, 2005, between Geokinetics Inc., a Delaware
corporation (the “Company”), and the Investors (as defined below and together
with their respective successors and assigns, the “Holders”).

 

Terms defined in that certain Stock Purchase Agreement (the “Purchase
Agreement”) dated as of July 29, 2005, between the Company, SCF-III, L.P., a
Delaware limited partnership (“SCF”), and James White, an individual of Houston,
Texas (together with SCF, the “Investors”), unless defined herein, are used as
therein defined.

 

WHEREAS, pursuant to the Purchase Agreement, the Company has issued an aggregate
of 1,000,000 shares (the “Shares”) of its Common Stock, $0.01 par value per
share (the “Geokinetics Common Stock”), to the Investors;

 

WHEREAS, certain obligations of the Company and the Investors are conditioned
upon the execution and delivery of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:

 

SECTION 1.         Registration Rights.

 

(a)           Demand Registration.

 

(1)           Request for Registration.  At any time on or after the first
anniversary of the Date of Closing, (i) a Holder or Holders of in excess of 25%
of the Registrable Securities may make a written request for registration under
the Securities Act (“Demand Registration”) of all or part of its or their
Registrable Securities; provided that the Company shall not be obligated to
effect more than two Demand Registrations under this Section 1(a)(1) in respect
of the Registrable Securities.  Such request will specify the number of
Registrable Securities proposed to be sold and will also specify the intended
method of disposition thereof.  Within ten (10) business days after receipt of
such request, the Company will give written notice of such registration request
to all other Holders, use all commercially reasonable efforts to effect, as soon
as practicable, the registration under the Securities Act, and include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein from the Holders thereof within
fifteen (15) business days after receipt by the applicable Holder of the
Company’s notice.  Each such request will also specify the aggregate number of
Registrable Securities to be registered and the intended method of disposition
thereof.

 

(2)           Effective Registration and Expenses.  A registration will not
count as a Demand Registration until it has become effective (unless the Holders
demanding such registration withdraw the Registrable Securities, in which case
such demand will count as a Demand Registration unless the Holders of such
Registrable Securities agree to pay all

 

--------------------------------------------------------------------------------


 

Registration Expenses (as hereinafter defined) relating to such registration). 
Except as provided above, the Company will pay all Registration Expenses in
connection with any registration initiated as a Demand Registration, whether or
not it becomes effective.

 

(3)           Priority on Demand Registrations.  If the Holders of a majority of
the Registrable Securities to be registered in a Demand Registration so elect,
the offering of such Registrable Securities pursuant to such Demand Registration
shall be in the form of an underwritten offering.  In such event, if the
managing underwriter or underwriters (the “Underwriters”) of such offering
advise the Company and the Holders in writing that in their opinion the
Registrable Securities requested to be included in such offering is sufficiently
large to materially and adversely affect the success of such offering, then
(i) the Holders of Registrable Securities shall be entitled to participate in
such Demand Registration (pro rata on the basis of the amount of Registrable
Securities requested to be included in such registration by each such Holder)
first; and (ii) the Company and other equity security holders of the Company
entitled to participate will be entitled to participate in such registration
(with the holders of such securities being entitled to participate in accordance
with the relative priorities, if any, as shall exist among them), in each case
with further pro rata allocations to the extent any such person has requested
registration of fewer securities than such person is entitled to have registered
so that the number of securities to be included in such registration will not
exceed that amount that can, in the opinion of such Underwriters, be sold
without any such material adverse effect.  To the extent Registrable Securities
so requested to be registered are excluded from the offering, the Holder or
Holders who shall have initiated the Demand Registration shall have the right to
one additional Demand Registration under this section with respect to
Registrable Securities for the number of securities so excluded (but in no event
shall such additional Demand Registration relate to less than a majority of the
shares in the aggregate of Registrable Securities held by such initiating Holder
or Holders and so excluded).

 

(4)           Selection of Underwriters.  If any Demand Registration is in the
form of an underwritten offering, the Holders of a majority of the aggregate
number of the outstanding Registrable Securities shall designate the Underwriter
or a group of Underwriters to be utilized in connection with the public offering
of such Registrable Securities, which selection shall be reasonably acceptable
to the Company.  The Company shall enter into an underwriting agreement in
customary form with such Underwriter or Underwriters, which shall include, among
other provisions, indemnities to the effect and to the extent provided in
Section 1(e) hereof.  The Holders of Registrable Securities to be distributed by
such Underwriters shall be parties to such underwriting agreement and may, at
their option, require that any or all of the representations and warranties by,
and the other agreements on the part of, the Company to and for the benefit of
such Underwriters also be made to and for their benefit and that any and all of
the conditions precedent to the obligations of such Underwriters under such
underwriting agreement also be conditions precedent to their obligations.  No
Holder of Registrable Securities shall be required to make any representations
or warranties to or agreements with the Company or the Underwriters other than
representations, warranties or agreements regarding such Holder and its
ownership of the Registrable Securities being

 

2

--------------------------------------------------------------------------------


 

registered on its behalf and such Holder’s intended method of distribution and
any other representation required by law.

 

(5)           Deferral.  Notwithstanding anything to the contrary contained in
this Section 1(a), the Company shall not be obligated to prepare and file, or
cause to become effective, any registration statement pursuant to this
Section 1(a) hereof at any time when, in the good faith judgment of its Board of
Directors, the filing thereof at the time requested or the effectiveness thereof
after filing should be delayed to permit the Company to include in the
registration statement the Company’s financial statements (and any required
audit opinion thereon) for the then immediately preceding fiscal year or fiscal
quarter, as the case may be.  The filing of a registration statement by the
Company cannot be deferred pursuant to the provisions of the immediately
preceding sentence beyond the time that such financial statements (or any
required audit opinion thereon) would be required to be filed with the
Commission as part of the Company’s Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as the case may be, if the Company were then obligated to
file such reports.  Notwithstanding anything to the contrary contained herein,
the Company shall not be obligated to cause a registration statement previously
filed pursuant to this Section 1(a) to become effective, and may suspend sales
by the Holders of Registrable Securities under any registration that has
previously become effective, at any time when, in the good faith judgment of its
Board of Directors, it reasonably believes that the effectiveness of such
registration statement or the offering of securities pursuant thereto would
materially adversely affect a pending or proposed acquisition, merger,
recapitalization, consolidation, reorganization or similar transaction or
negotiations, discussions or pending proposals with respect thereto; provided
that deferrals pursuant to this sentence shall not exceed, in the aggregate,
ninety (90) days in any 365-day period.  The filing of a registration statement,
or any amendment or supplement thereto, by the Company cannot be deferred, and
the rights of Holders of Registrable Securities to make sales pursuant to an
effective registration statement cannot be suspended, pursuant to the provisions
of the immediately preceding sentence for more than fifteen (15) days after the
abandonment or thirty (30) days after the consummation of any of the foregoing
proposals or transactions or, in any event, for more than thirty (30) days after
the date of the Board’s determination pursuant to the immediately preceding
sentence of this Section 1(a)(5).

 

(b)           S-3 Registrations. 

 

(1)           Request for Registration.  At any time on or after the first
anniversary of the Date of Closing, (i) a Holder or Holders of in excess of 25%
of the Registrable Securities may make a written request for registration under
Form S-3 of the Securities Act or any successor or similar form (an “S-3
Registration”) of all or part of its or their Registrable Securities.  Such
request will specify the number of Registrable Securities proposed to be sold
and will also specify the intended method of disposition thereof.  Within ten
(10) business days after receipt of such request, the Company will give written
notice of the proposed registration and any related qualification or compliance
to all other Holders, use all commercially reasonable efforts to effect, as soon
as practicable, the registration under the Securities Act, and include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion

 

3

--------------------------------------------------------------------------------


 

therein from the Holders thereof within fifteen (15) business days after receipt
by the applicable Holder of the Company’s notice.  Each such request will also
specify the aggregate number of Registrable Securities to be registered and the
intended method of disposition thereof.  Subject to Section 1(b)(3), the Company
shall file a registration statement covering the Shares and other securities so
requested to be registered as soon as practicable after receipt of the request
or requests of the Holders.

 

(2)           Expenses.  The Company will pay all Registration Expenses in
connection with any registration initiated as an S-3 Registration, whether or
not it becomes effective.  Registrations affected pursuant to Section 1(b) shall
not be counted as demands for registration or registrations affected pursuant to
Section 1(a).

 


(3)           DEFERRAL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS SECTION 1(B), THE COMPANY SHALL NOT BE OBLIGATED TO PREPARE AND FILE, OR
CAUSE TO BECOME EFFECTIVE, ANY REGISTRATION STATEMENT PURSUANT TO THIS
SECTION 1(B) HEREOF AT ANY TIME WHEN, (I) FORM S-3 IS NOT AVAILABLE FOR SUCH
OFFERING; OR (II) THE HOLDERS, TOGETHER WITH THE STOCKHOLDERS OF ANY OTHER
SECURITIES OF THE COMPANY ENTITLED TO INCLUSION IN SUCH REGISTRATION, PROPOSE TO
SELL REGISTRABLE SECURITIES AT AN AGGREGATE PRICE TO THE PUBLIC OF LESS THAN
$500,000.00; OR (III) AT ANY TIME WHEN, IN THE GOOD FAITH JUDGMENT OF ITS BOARD
OF DIRECTORS, IT REASONABLY BELIEVES THAT THE EFFECTIVENESS OF SUCH REGISTRATION
STATEMENT OR THE OFFERING OF SECURITIES PURSUANT THERETO WOULD MATERIALLY
ADVERSELY AFFECT A PENDING OR PROPOSED ACQUISITION, MERGER, RECAPITALIZATION,
CONSOLIDATION, REORGANIZATION OR SIMILAR TRANSACTION OR NEGOTIATIONS,
DISCUSSIONS OR PENDING PROPOSALS WITH RESPECT THERETO; PROVIDED THAT DEFERRALS
PURSUANT TO THIS SENTENCE SHALL NOT EXCEED, IN THE AGGREGATE, NINETY (90) DAYS
IN ANY 365-DAY PERIOD.  THE FILING OF A REGISTRATION STATEMENT, OR ANY AMENDMENT
OR SUPPLEMENT THERETO, BY THE COMPANY CANNOT BE DEFERRED, AND THE RIGHTS OF
HOLDERS OF REGISTRABLE SECURITIES TO MAKE SALES PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT CANNOT BE SUSPENDED, PURSUANT TO THE PROVISIONS OF THE
IMMEDIATELY PRECEDING SENTENCE FOR MORE THAN FIFTEEN (15) DAYS AFTER THE
ABANDONMENT OR THIRTY (30) DAYS AFTER THE CONSUMMATION OF ANY OF THE FOREGOING
PROPOSALS OR TRANSACTIONS OR, IN ANY EVENT, FOR MORE THAN THIRTY (30) DAYS AFTER
THE DATE OF THE BOARD’S DETERMINATION PURSUANT TO THE IMMEDIATELY PRECEDING
SENTENCE OF THIS SECTION 1(B)(3).


 

(c)           Piggy-Back Registration.

 


(1)           IF THE COMPANY PROPOSES TO FILE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT WITH RESPECT TO AN OFFERING BY THE COMPANY FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF ANY OF ITS SECURITY HOLDERS OF ANY CLASS OF EQUITY SECURITY,
EXCLUDING REGISTRATION STATEMENTS RELATING TO ANY REGISTRATION (I) ON FORM S-4
OR S-8 OR ANY SUCCESSOR OR SIMILAR FORM, (II) FILED PURSUANT TO RULE 145 UNDER
THE SECURITIES ACT OR ANY SUCCESSOR OR SIMILAR FORM, (III) RELATED SOLELY TO ANY
EMPLOYEE BENEFIT PLAN OR INTERESTS THEREIN, (IV) RELATED SOLELY TO DEBT
SECURITIES OF THE COMPANY, THEN THE COMPANY SHALL GIVE WRITTEN NOTICE OF SUCH
PROPOSED FILING TO THE HOLDERS OF REGISTRABLE SECURITIES AS SOON AS PRACTICABLE
(BUT IN NO EVENT LESS THAN TWENTY (20) BUSINESS DAYS BEFORE THE ANTICIPATED
FILING DATE), AND SUCH NOTICE SHALL OFFER SUCH HOLDERS THE OPPORTUNITY TO
REGISTER SUCH NUMBER OF REGISTRABLE SECURITIES AS EACH SUCH HOLDER MAY REQUEST
(A “PIGGY-BACK REGISTRATION”).

 

4

--------------------------------------------------------------------------------


 


(2)           THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE THE MANAGING
UNDERWRITER OR UNDERWRITERS OF A PROPOSED UNDERWRITTEN OFFERING TO PERMIT THE
REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN THE REGISTRATION STATEMENT
FOR SUCH OFFERING TO BE INCLUDED ON THE SAME TERMS AND CONDITIONS AS ANY SIMILAR
SECURITIES OF THE COMPANY OR OF SUCH OTHER SECURITY HOLDERS INCLUDED THEREIN. 
NOTWITHSTANDING THE FOREGOING, IF THE UNDERWRITERS OF SUCH OFFERING DELIVER A
WRITTEN OPINION TO THE COMPANY THAT EITHER BECAUSE OF (I) THE KIND OR
COMBINATION OF SECURITIES WHICH THE HOLDERS, THE COMPANY AND ANY OTHER PERSONS
OR ENTITIES INTEND TO INCLUDE IN SUCH OFFERING OR (II) THE SIZE OF THE OFFERING
WHICH THE HOLDERS, THE COMPANY AND SUCH OTHER PERSONS INTEND TO MAKE, ARE SUCH
THAT THE SUCCESS OF THE OFFERING WOULD BE MATERIALLY AND ADVERSELY AFFECTED BY
INCLUSION OF THE REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED, THEN (A) IN
THE EVENT THAT THE SIZE OF THE OFFERING IS THE BASIS OF SUCH UNDERWRITER’S
OPINION, THE AMOUNT OF SECURITIES TO BE OFFERED FOR THE ACCOUNTS OF THE HOLDERS
SHALL BE REDUCED PRO RATA (ACCORDING TO THE REGISTRABLE SECURITIES AND OTHER
SECURITIES PROPOSED FOR REGISTRATION BY HOLDERS) TO THE EXTENT NECESSARY TO
REDUCE THE TOTAL AMOUNT OF SECURITIES TO BE INCLUDED IN SUCH OFFERING TO THE
AMOUNT RECOMMENDED BY SUCH UNDERWRITERS; AND (B) IN THE EVENT THAT THE KIND (OR
COMBINATION) OF SECURITIES TO BE OFFERED IS THE BASIS OF SUCH UNDERWRITER’S
OPINION, (X) THE REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH OFFERING SHALL BE
REDUCED AS DESCRIBED IN CLAUSE (A) ABOVE OR (Y) IF THE ACTIONS DESCRIBED IN
CLAUSE (X) WOULD, IN THE JUDGMENT OF THE UNDERWRITER, BE INSUFFICIENT TO
SUBSTANTIALLY ELIMINATE THE ADVERSE EFFECT THAT INCLUSION OF THE REGISTRABLE
SECURITIES REQUESTED TO BE INCLUDED WOULD HAVE ON SUCH OFFERING, SUCH
REGISTRABLE SECURITIES WILL BE EXCLUDED FROM SUCH OFFERING.


 

The Company will pay all Registration Expenses (as defined herein) in connection
with each registration of Registrable Securities.

 

(d)           Registration Procedures.  If and whenever the Company is required
to use its reasonable commercial efforts to effect the registration of any
Registrable Securities under the Securities Act, the Company will promptly:

 


(1)           PREPARE AND FILE WITH THE SECURITIES AND EXCHANGE COMMISSION A
REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES, MAKE ALL REQUIRED
FILINGS WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. AND USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME
EFFECTIVE;


 


(2)           PREPARE AND FILE WITH THE SECURITIES AND EXCHANGE COMMISSION SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH
RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT UNTIL SUCH TIME AS ALL OF SUCH SECURITIES HAVE BEEN DISPOSED OF IN
ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLER OR SELLERS
THEREOF SET FORTH IN SUCH REGISTRATION STATEMENT, BUT IN NO EVENT FOR A PERIOD
OF MORE THAN ONE YEAR AFTER SUCH REGISTRATION STATEMENT BECOMES EFFECTIVE;


 


(3)           FURNISH TO COUNSEL (IF ANY) SELECTED BY HOLDERS OF A MAJORITY OF
THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT COPIES OF ALL
DOCUMENTS

 

5

--------------------------------------------------------------------------------


 


PROPOSED TO BE FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IN CONNECTION
WITH SUCH REGISTRATION, WHICH DOCUMENTS WILL BE SUBJECT TO THE REVIEW OF SUCH
COUNSEL;


 


(4)           FURNISH TO EACH SELLER OF SUCH SECURITIES SUCH NUMBER OF CONFORMED
COPIES OF SUCH REGISTRATION STATEMENT AND OF EACH SUCH AMENDMENT AND SUPPLEMENT
THERETO (IN EACH CASE INCLUDING ALL EXHIBITS, EXCEPT THAT THE COMPANY SHALL NOT
BE OBLIGATED TO FURNISH ANY SELLER OF SECURITIES WITH MORE THAN TWO COPIES OF
SUCH EXHIBITS), SUCH NUMBER OF COPIES OF THE PROSPECTUS INCLUDED IN SUCH
REGISTRATION STATEMENT (INCLUDING SUCH PRELIMINARY PROSPECTUS AND ANY SUMMARY
PROSPECTUS), IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES ACT, AND SUCH
OTHER DOCUMENTS, AS SUCH SELLER MAY REASONABLY REQUEST IN ORDER TO FACILITATE
THE DISPOSITION OF THE SECURITIES OWNED BY SUCH SELLER;


 


(5)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY
SUCH SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER
SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS EACH SELLER SHALL REQUEST,
AND DO ANY AND ALL OTHER ACTS AND THINGS WHICH MAY BE NECESSARY OR ADVISABLE TO
ENABLE SUCH SELLER TO CONSUMMATE THE DISPOSITION IN SUCH JURISDICTIONS OF THE
SECURITIES OWNED BY SUCH SELLER, EXCEPT THAT THE COMPANY SHALL NOT FOR ANY SUCH
PURPOSE BE REQUIRED TO QUALIFY GENERALLY TO DO BUSINESS AS A FOREIGN CORPORATION
IN ANY JURISDICTION WHEREIN IT IS NOT SO QUALIFIED, OR TO CONSENT TO GENERAL
SERVICE OF PROCESS IN ANY SUCH JURISDICTION;


 


(6)           FURNISH TO EACH SELLER A SIGNED COUNTERPART, ADDRESSED TO THE
SELLERS, OF


 

(I)            AN OPINION OF COUNSEL FOR THE COMPANY, DATED THE EFFECTIVE DATE
OF THE REGISTRATION STATEMENT, REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO
SUCH HOLDERS’ COUNSEL REFERRED TO IN SECTION 1(D)(3), AND

 

(II)           SUBJECT TO THE ACCOUNTANTS OBTAINING THE NECESSARY
REPRESENTATIONS AS SPECIFIED IN STATEMENT ON AUDITING STANDARDS NO. 72, A
“COMFORT” LETTER SIGNED BY THE INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE CERTIFIED
THE COMPANY’S FINANCIAL STATEMENTS INCLUDED IN THE REGISTRATION STATEMENT,

 

covering substantially the same matters with respect to the registration
statement (and the prospectus included therein) and, in the case of such
accountants’ letter, with respect to changes subsequent to the date of such
financial statements, as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to the Underwriters in underwritten public
offerings of securities;

 


(7)           NOTIFY EACH SELLER OF ANY SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT, AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS REQUIRED TO BE
DELIVERED UNDER THE SECURITIES ACT, OF THE HAPPENING OF ANY EVENT AS A RESULT OF
WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS THEN IN EFFECT,
INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES THEN EXISTING, AND AT THE REQUEST
OF ANY SUCH SELLER PREPARE AND FURNISH TO SUCH SELLER A REASONABLE NUMBER OF
COPIES OF A SUPPLEMENT TO OR AN AMENDMENT OF SUCH PROSPECTUS AS MAY BE NECESSARY
SO

 

6

--------------------------------------------------------------------------------


 


THAT, AS THEREAFTER DELIVERED TO THE PURCHASER OF SUCH SECURITIES, SUCH
PROSPECTUS SHALL NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN
EXISTING;


 


(8)           OTHERWISE USE ITS COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH
ALL APPLICABLE RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION,
AND MAKE AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE,
AN EARNINGS STATEMENT COVERING THE PERIOD OF AT LEAST TWELVE MONTHS, BUT NOT
MORE THAN EIGHTEEN MONTHS, BEGINNING WITH THE FIRST MONTH AFTER THE EFFECTIVE
DATE OF THE REGISTRATION STATEMENT, WHICH EARNINGS STATEMENT SHALL SATISFY THE
PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT;


 


(9)           USE ITS BEST EFFORTS TO LIST SUCH SECURITIES ON ANY SECURITIES
EXCHANGE ON WHICH THE GEOKINETICS COMMON STOCK IS THEN LISTED, IF SUCH
SECURITIES ARE NOT ALREADY SO LISTED AND IF SUCH LISTING IS THEN PERMITTED UNDER
THE RULES OF SUCH EXCHANGE, AND TO PROVIDE A TRUSTEE, TRANSFER AGENT AND
REGISTRAR AND PAYING AGENT FOR SUCH REGISTRABLE SECURITIES NOT LATER THAN THE
EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT;


 


(10)         IN ANY UNDERWRITTEN OFFERING, USE ITS BEST EFFORTS TO CAUSE THE
INDEMNITY AND CONTRIBUTION TERMS BETWEEN THE SELLERS AND THE UNDERWRITERS TO BE
NO MORE BURDENSOME TO THE SELLERS THAN THE INDEMNITY AND CONTRIBUTION TERMS
BETWEEN THE SELLERS AND THE COMPANY SET FORTH IN SECTION 1(E) HEREOF; AND


 


(11)         PROMPTLY NOTIFY EACH HOLDER AND THE UNDERWRITER OR UNDERWRITERS, IF
ANY:


 

(I)            WHEN SUCH REGISTRATION STATEMENT OR ANY PROSPECTUS USED IN
CONNECTION THEREWITH, OR ANY AMENDMENT OR SUPPLEMENT THERETO, HAS BEEN FILED
AND, WITH RESPECT TO SUCH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT
THERETO, WHEN THE SAME HAS BECOME EFFECTIVE;

 

(II)           OF ANY WRITTEN COMMENTS FROM THE SECURITIES AND EXCHANGE
COMMISSION WITH RESPECT TO ANY FILING REFERRED TO IN CLAUSE (I) AND OF ANY
WRITTEN REQUEST BY THE SECURITIES AND EXCHANGE COMMISSION FOR AMENDMENTS OR
SUPPLEMENTS TO SUCH REGISTRATION STATEMENT OR PROSPECTUS;

 

(III)          OF THE NOTIFICATION TO THE COMPANY BY THE SECURITIES AND EXCHANGE
COMMISSION OF ITS INITIATION OF ANY PROCEEDING WITH RESPECT TO THE ISSUANCE BY
THE SECURITIES AND EXCHANGE COMMISSION OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT; AND

 

(IV)          OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO
THE SUSPENSION OF THE QUALIFICATION OF ANY REGISTRABLE SECURITIES FOR SALE UNDER
THE APPLICABLE SECURITIES OR BLUE SKY LAWS OF ANY JURISDICTION.

 

The Company may require each seller of any securities as to which any
registration is being effected to furnish to the Company such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request in writing and as shall be required by law
in connection therewith.

 

7

--------------------------------------------------------------------------------


 

Each such Holder agrees to furnish promptly to the Company all information
required to be disclosed in order to make the information previously furnished
to the Company by such Holder not materially misleading.

 

By acquisition of Registrable Securities, each Holder of such Registrable
Securities shall be deemed to have agreed that upon receipt of any notice from
the Company of the happening of any event of the kind described in
Section 1(d)(7) hereof, such Holder will promptly discontinue such Holder’s
disposition of Registrable Securities pursuant to the registration statement
covering such Registrable Securities until such Holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by
Section 1(d)(7) hereof.  If so directed by the Company, each Holder of
Registrable Securities will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies, then in such Holder’s possession
of the prospectus covering such Registrable Securities current at the time of
receipt of such notice.  In the event the Company shall give any such notice,
the period mentioned in Section 1(d)(2) hereof shall be extended by the number
of days during the period from and including the date of the giving of such
notice to and including the date when each seller of any Registrable Securities
covered by such registration statement shall have received the copies of the
supplemented or amended prospectus contemplated by Section 1(d)(7) hereof.

 

In connection with any underwritten offering, all Registrable Securities to be
included in such registration shall be subject to the related underwriting
agreement and no person may participate in such registration unless such person
agrees to sell such person’s securities on the basis provided in the
underwriting arrangement approved by the persons for whose account such
underwritten registration is initially filed and completes and executes all
customary questionnaires, indemnities, underwriting agreements and other
reasonable documents which must be executed under the terms of such underwriting
arrangements.

 

(e)           Indemnification and Contribution.

 


(1)           INDEMNIFICATION BY COMPANY.  THE COMPANY AGREES TO INDEMNIFY AND
HOLD HARMLESS EACH HOLDER OF REGISTRABLE SECURITIES, ITS OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS AND EACH PERSON WHO CONTROLS SUCH HOLDER WITHIN THE MEANING
OF EITHER SECTION 15 OF THE SECURITIES ACT OR SECTION 20(A) OF THE EXCHANGE ACT,
FROM AND AGAINST ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES
(INCLUDING REASONABLE COSTS OF INVESTIGATION AND LEGAL EXPENSES) ARISING OUT OF
OR BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN ANY REGISTRATION STATEMENT OR PROSPECTUS OR IN ANY AMENDMENT
OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR
BASED UPON ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING,
EXCEPT INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARISE
OUT OF OR ARE BASED UPON ANY SUCH UNTRUE STATEMENT OR OMISSION OR ALLEGATION
THEREOF BASED UPON INFORMATION RELATING TO SUCH INDEMNIFIED HOLDER AND FURNISHED
IN WRITING TO THE COMPANY BY SUCH INDEMNIFIED HOLDER EXPRESSLY FOR USE THEREIN. 
THIS INDEMNITY WILL BE IN ADDITION TO ANY LIABILITY WHICH THE COMPANY MAY
OTHERWISE HAVE.

 

8

--------------------------------------------------------------------------------


 


(2)           INDEMNIFICATION BY SELLING HOLDERS.  EACH SELLING HOLDER WILL
SEVERALLY, NOT JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY,
EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO HAVE SIGNED THE REGISTRATION
STATEMENT, EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF
EITHER SECTION 15 OF THE SECURITIES ACT OR SECTION 20(A) OF THE EXCHANGE ACT,
ANY UNDERWRITER AND ANY OTHER HOLDER SELLING SECURITIES UNDER SUCH REGISTRATION
STATEMENT OR ANY OF SUCH OTHER HOLDER’S OFFICERS DIRECTORS, EMPLOYEES OR AGENTS
OR ANY PERSON WHO CONTROLS SUCH HOLDER WITHIN THE MEANING OF EITHER SECTION 15
OF THE SECURITIES ACT OR SECTION 20(A) OF THE EXCHANGE ACT, FROM AND AGAINST ALL
LOSSES, CLAIMS, LIABILITIES AND EXPENSES (INCLUDING REASONABLE COSTS OF
INVESTIGATION AND LEGAL EXPENSES), ARISING OUT OF OR BASED UPON ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT OR PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO
OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR BASED UPON ANY OMISSION
OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, IN EACH CASE TO THE
EXTENT (AND ONLY TO THE EXTENT) THAT SUCH UNTRUE STATEMENT OR OMISSION OR
ALLEGATION THEREOF IS MADE IN RELIANCE ON AND IN CONFORMITY WITH THE INFORMATION
RELATING TO SUCH HOLDER AND FURNISHED IN WRITING TO THE COMPANY BY SUCH HOLDER
EXPRESSLY FOR USE IN CONNECTION WITH SUCH REGISTRATION; PROVIDED, HOWEVER, THAT
THE TOTAL AMOUNTS PAYABLE IN INDEMNITY BY A HOLDER UNDER THIS SECTION 1(E) SHALL
NOT EXCEED THE NET PROCEEDS RECEIVED BY SUCH HOLDER IN THE REGISTERED OFFERING
OUT OF WHICH SUCH EVENT GIVING RISE TO THE INDEMNITY ARISES.

 


(3)           NOTICE. IF ANY ACTION OR PROCEEDING (INCLUDING ANY GOVERNMENTAL
INVESTIGATION OR INQUIRY) SHALL BE BROUGHT OR ASSERTED AGAINST AN INDEMNIFIED
PARTY IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT FROM THE INDEMNIFYING PARTY,
SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE INDEMNIFYING PARTY IN WRITING,
AND THE INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE
EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY AND THE
PAYMENT OF ALL EXPENSES.  SUCH INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY
SEPARATE COUNSEL IN ANY SUCH ACTION AND TO PARTICIPATE IN THE DEFENSE THEREOF,
BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH
INDEMNIFIED PARTY EXCEPT THAT THE INDEMNIFYING PARTY SHALL BE RESPONSIBLE FOR
THE REASONABLE FEES AND EXPENSES OF SUCH COUNSEL IF (BUT ONLY IF) (A) THE
INDEMNIFYING PARTY HAS AGREED TO PAY SUCH FEES AND EXPENSES OR (B) THE
INDEMNIFYING PARTY SHALL HAVE FAILED TO ASSUME THE DEFENSE OF SUCH ACTION OR
PROCEEDING AND HAS FAILED TO EMPLOY COUNSEL REASONABLY SATISFACTORY TO SUCH
INDEMNIFIED PARTY IN ANY SUCH ACTION OR PROCEEDING OR (C) THE NAMED PARTIES TO
ANY SUCH ACTION OR PROCEEDING (INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH
SUCH INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY, AND THERE ARE ONE OR MORE
LEGAL DEFENSES AVAILABLE TO SUCH INDEMNIFIED PARTY WHICH ARE DIFFERENT FROM OR
ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY (IN WHICH CASE, IF SUCH
INDEMNIFIED PARTY NOTIFIES THE INDEMNIFYING PARTY IN WRITING THAT IT ELECTS TO
EMPLOY SEPARATE COUNSEL AT THE EXPENSE OF THE INDEMNIFYING PARTY, THE
INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE OF SUCH ACTION
OR PROCEEDING ON BEHALF OF SUCH INDEMNIFIED PARTY, IT BEING UNDERSTOOD, HOWEVER,
THAT THE INDEMNIFYING PARTY SHALL NOT, IN CONNECTION WITH ANY ONE SUCH ACTION OR
PROCEEDING OR SEPARATE BUT SUBSTANTIALLY SIMILAR OR RELATED ACTIONS OR
PROCEEDINGS IN THE SAME JURISDICTION ARISING OUT OF THE SAME GENERAL ALLEGATIONS
OR CIRCUMSTANCES, BE LIABLE

 

9

--------------------------------------------------------------------------------


 


FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE FIRM OF ATTORNEYS AT ANY
TIME FOR SUCH INDEMNIFIED PARTY AND ANY OTHER INDEMNIFIED PARTIES, WHICH FIRM
SHALL BE DESIGNATED IN WRITING BY SUCH INDEMNIFIED PARTIES).  THE INDEMNIFYING
PARTY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH ACTION OR PROCEEDING
EFFECTED WITHOUT ITS WRITTEN CONSENT, BUT IF SETTLED WITH ITS WRITTEN CONSENT,
OR IF THERE BE A FINAL JUDGMENT FOR THE PLAINTIFF IN ANY SUCH ACTION OR
PROCEEDING, THE INDEMNIFYING PARTY AGREES TO INDEMNIFY AND HOLD HARMLESS SUCH
INDEMNIFIED PARTIES FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH
SETTLEMENT OR JUDGMENT.


 


(4)           CONTRIBUTION.  IF (A) THE INDEMNIFICATION PROVIDED FOR IN
SECTION 1(E)(1) IS UNAVAILABLE TO AN INDEMNIFIED HOLDER IN RESPECT OF ANY
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES REFERRED TO THEREIN OR
(B) CONTRIBUTION UNDER THE SECURITIES ACT MAY BE REQUIRED ON THE PART OF SUCH
INDEMNIFIED HOLDER, THEN THE COMPANY, IN LIEU OF INDEMNIFYING SUCH HOLDER, SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH HOLDER AS A RESULT OF SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND OF
THE HOLDER ON THE OTHER IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH
RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES, AS WELL AS
ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE COMPANY
ON THE ONE HAND AND OF THE HOLDER ON THE OTHER SHALL BE DETERMINED BY REFERENCE
TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT
RELATES TO INFORMATION SUPPLIED BY THE COMPANY OR BY THE HOLDER AND THE PARTIES’
RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR
PREVENT SUCH STATEMENT OR OMISSION.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A
RESULT OF THE LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES REFERRED TO
ABOVE SHALL BE DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET FORTH IN
SECTIONS 1(E)(2) AND 1(E)(3), ANY LEGAL OR OTHER FEES OR EXPENSES REASONABLY
INCURRED BY SUCH PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY ACTION
OR CLAIM.

 

The Company and each Holder of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 1(e)(4) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
immediately preceding paragraph.  Notwithstanding the provisions of this Section
1(e)(4), a Holder shall not be required to contribute any amount in excess of
the amount by which the total net proceeds received by such Holder or its
affiliated Holders from the sale to the public of Registrable Securities exceeds
the amount of any damages which such Holder, or its affiliated Holders, has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(f)            Transfer of Registration Rights.  The rights to cause the Company
to register Registrable Securities pursuant to this Section 1 may be transferred
by a Holder to a transferee, provided that: (i) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee and the

 

10

--------------------------------------------------------------------------------


 

securities with respect to which such registration rights are being assigned;
(ii) such transferee acquires at least 25% of a Holder’s Registrable Securities;
and (iii) such transferee agrees in writing to be bound by and subject to the
terms and conditions of this Agreement.  Notwithstanding the foregoing, a
transfer of registration rights by a Holder to a partner, shareholder or
affiliate of the Holder shall not be subject to the minimum shareholding
requirement in the preceding sentence.

 

(g)           Certain Definitions.

 

(1)           “REGISTRABLE SECURITIES” MEANS SHARES OF GEOKINETICS COMMON STOCK,
ISSUED PURSUANT TO THE PURCHASE AGREEMENT.  AS TO ANY PARTICULAR REGISTRABLE
SECURITIES, ONCE ISSUED SUCH SECURITIES SHALL CEASE TO BE REGISTRABLE SECURITIES
WHEN (A) A REGISTRATION STATEMENT WITH RESPECT TO THE SALE OF SUCH SECURITIES
SHALL HAVE BECOME EFFECTIVE UNDER THE SECURITIES ACT AND SUCH SECURITIES SHALL
HAVE BEEN DISPOSED OF IN ACCORDANCE WITH SUCH REGISTRATION STATEMENT, (B) THEY
SHALL HAVE BEEN DISTRIBUTED TO THE PUBLIC PURSUANT TO RULE 144 (OR ANY SUCCESSOR
PROVISION) UNDER THE SECURITIES ACT, (C) THEY SHALL HAVE BEEN OTHERWISE
TRANSFERRED, NEW CERTIFICATES FOR THEM NOT BEARING A LEGEND RESTRICTING FURTHER
TRANSFER SHALL HAVE BEEN DELIVERED BY THE COMPANY AND SUBSEQUENT DISPOSITION OF
THEM SHALL NOT REQUIRE REGISTRATION OR QUALIFICATION OF THEM UNDER THE
SECURITIES ACT OR ANY SIMILAR STATE LAW THEN IN FORCE, OR (D) THEY SHALL HAVE
CEASED TO BE OUTSTANDING.

 

(2)           “REGISTRATION EXPENSES” MEANS ALL EXPENSES INCIDENT TO THE
COMPANY’S PERFORMANCE OF OR COMPLIANCE WITH SECTION 1 HEREOF, INCLUDING, WITHOUT
LIMITATION, ALL REGISTRATION AND FILING FEES, ALL FEES AND EXPENSES OF COMPLYING
WITH SECURITIES OR BLUE SKY LAWS, FEES AND OTHER EXPENSES ASSOCIATED WITH
FILINGS WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. (INCLUDING, IF
REQUIRED, THE REASONABLE FEES AND EXPENSES OF ANY “QUALIFIED INDEPENDENT
UNDERWRITER” AND ITS COUNSEL), ALL PRINTING EXPENSES, THE FEES AND DISBURSEMENTS
OF COUNSEL FOR THE COMPANY AND OF ITS INDEPENDENT PUBLIC ACCOUNTANTS, THE FEES
AND DISBURSEMENTS OF ONE COUNSEL RETAINED BY THE HOLDERS OF REGISTRABLE
SECURITIES, THE EXPENSES OF ANY SPECIAL AUDITS MADE BY SUCH ACCOUNTANTS REQUIRED
BY OR INCIDENT TO SUCH PERFORMANCE AND COMPLIANCE, BUT NOT INCLUDING (A) FEES
AND DISBURSEMENTS OF MORE THAN ONE COUNSEL RETAINED BY THE HOLDERS OF
REGISTRABLE SECURITIES, OR (B) SUCH HOLDERS’ PROPORTIONATE SHARE OF UNDERWRITING
DISCOUNTS AND COMMISSIONS.

 


SECTION 2.         NOTICES TO COMPANY AND HOLDERS.  ANY NOTICE OR DEMAND
AUTHORIZED BY THIS AGREEMENT TO BE GIVEN OR MADE BY THE HOLDERS TO OR ON THE
COMPANY SHALL BE SUFFICIENTLY GIVEN OR MADE WHEN AND IF DEPOSITED IN THE MAIL,
FIRST CLASS OR REGISTERED, POSTAGE PREPAID, ADDRESSED TO THE OFFICE OF THE
COMPANY EXPRESSLY DESIGNATED BY THE COMPANY AT ITS OFFICE FOR PURPOSES OF THIS
AGREEMENT (UNTIL THE HOLDERS ARE OTHERWISE NOTIFIED IN ACCORDANCE WITH THIS
SECTION BY THE COMPANY), AS FOLLOWS:

 

11

--------------------------------------------------------------------------------


 

Geokinetics Inc.

One Riverway, Suite 2100

Houston, Texas  77056

Attention: President

 

Any notice pursuant to this Agreement to be given by the Company to any Holder
shall be sufficiently given when and if deposited in the mail, first class or
registered, postage prepaid, addressed (until the Company is otherwise notified
in accordance with this Section by such Holder) to such Holder at the address
appearing in the stock records of the Company.

 


SECTION 3.         SUPPLEMENTS AND AMENDMENTS.  THIS AGREEMENT MAY NOT BE
AMENDED WITHOUT THE CONSENT OF THE COMPANY AND THE HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES THEN OUTSTANDING AND ENTITLED TO THE REGISTRATION RIGHTS
SET FORTH HEREIN.


 


SECTION 4.         SUCCESSORS.  ALL THE COVENANTS AND PROVISIONS OF THIS
AGREEMENT BY OR FOR THE BENEFIT OF THE COMPANY SHALL BIND AND INURE TO THE
BENEFIT OF ITS RESPECTIVE SUCCESSORS AND ASSIGNS HEREUNDER.


 


SECTION 5.         TERMINATION.  THIS AGREEMENT (EXCEPT FOR SECTION 1(E)) SHALL
TERMINATE WITH RESPECT TO ANY HOLDER ON THE EARLIER TO OCCUR OF (I) 5:00 P.M.,
HOUSTON TIME, ON JULY 29, 2010, OR (II) THE LATER OF (A) THE DATE ON WHICH ALL
OF THE REGISTRABLE SECURITIES CONSTITUTE LESS THAN 2% OF THE OUTSTANDING
GEOKINETICS COMMON STOCK AND (B) THE DATE ON WHICH ALL OF THE REGISTRABLE
SECURITIES MAY BE IMMEDIATELY SOLD TO THE PUBLIC UNDER RULE 144(K) OR ANY
SUCCESSOR PROVISION.


 


SECTION 6.         GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF TEXAS AND FOR ALL PURPOSES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF SAID STATE.


 


SECTION 7.         BENEFITS OF THIS AGREEMENT.  NOTHING IN THIS AGREEMENT SHALL
BE CONSTRUED TO GIVE TO ANY PERSON OR CORPORATION OTHER THAN THE COMPANY AND THE
REGISTERED HOLDERS OF THE SHARES ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM
UNDER THIS AGREEMENT; BUT THIS AGREEMENT SHALL BE FOR THE SOLE AND EXCLUSIVE
BENEFIT OF THE COMPANY AND THE REGISTERED HOLDERS OF THE SHARES.  NOTHING HEREIN
SHALL PROHIBIT OR LIMIT THE COMPANY FROM ENTERING INTO AN AGREEMENT PROVIDING
HOLDERS OF SECURITIES WHICH MAY HEREAFTER BE ISSUED BY THE COMPANY WITH SUCH
REGISTRATION RIGHTS EXERCISABLE AT SUCH TIME OR TIMES AND IN SUCH MANNER AS THE
BOARD OF DIRECTORS SHALL DEEM IN THE BEST INTERESTS OF THE COMPANY SO LONG AS
THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS UNDER SUCH OTHER AGREEMENT
WILL NOT CAUSE THE COMPANY TO BREACH ITS OBLIGATIONS HEREUNDER TO THE HOLDERS.


 


SECTION 8.         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS AND EACH OF SUCH COUNTERPARTS SHALL FOR ALL PURPOSES BE DEEMED
TO BE AN ORIGINAL, AND ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

[Signature Page of Registration Rights Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.

 

 

COMPANY

 

 

 

GEOKINETICS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

HOLDERS

 

 

 

All those Holders whose signature pages

 

are attached hereto

 

13

--------------------------------------------------------------------------------


 

HOLDER SIGNATURE PAGE

 

 

SCF-III, L.P.

 

 

 

By:  L.E. Simmons and Associates,
Incorporated, Its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

600 Travis Street, Suite 6600

 

Houston, Texas 77002

 

Attn: Adam Zylman

 

 

 

 

 

 

 

 

(Facsimile Number)

 

--------------------------------------------------------------------------------


 

HOLDER SIGNATURE PAGE

 

 

 

 

 

 

James White, INDIVIDUALLY

 

 

 

Address:

 

 

 

302 Cove Creek Lane

 

Houston, Texas 770

 

 

 

 

 

 

 

 

(Facsimile Number)

 

--------------------------------------------------------------------------------